Citation Nr: 0702594	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  99-22 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The veteran had active service from October 1965 to August 
1967. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the course of appeal, by an October 2003 rating action, the 
RO granted an increased rating from 20 to 40 percent 
disabling for the veteran's degenerative disc disease of the 
lumbar spine with radiculopathy.  Following a Board remand in 
December 2004, the RO by an August 2006 decision granted an 
increased evaluation to 60 percent disabling for that low 
back disorder. 

The Board notes that the veteran had also had on appeal the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  However, by the August 2006 rating action the 
RO granted that claim, and hence it is no longer an 
unresolved issue for appellate review.  



FINDINGS OF FACT

1.  By an August 2006 rating action, the RO, in pertinent 
part, granted an increased rating of 60 percent disabling for 
the veteran's degenerative disc disease of the lumbar spine 
with radiculopathy, effective from the July 31, 1998, date of 
receipt of claim for an increased rating for that disorder.  

2.  By a signed statement received at the Appeals Management 
Center (AMC) in October 2006, forwarded to the RO in November 
2006, and forwarded to the Board in November 2006, the 
veteran effectively withdrew her appeal for an increased 
rating for degenerative disc disease of the lumbar spine with 
radiculopathy.  





CONCLUSION OF LAW

Because the veteran has withdrawn her appeal of the claim for 
an increased rating  for degenerative disc disease of the 
lumbar spine with radiculopathy, the Board does not have 
jurisdiction to further consider this claim.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by her authorized representative.  38 C.F.R. § 
20.204.  

In a signed letter received at the AMC in October 2006, 
forwarded to the RO in November 2006, and then forwarded to 
the Board in November 2006, the veteran noted that she had 
been granted a 60 percent evaluation for her claimed 
degenerative disc disease of the lumbar spine with 
radiculopathy, and that she had also been granted a total 
disability rating based on individual unemployability due to 
her service-connected disabilities.  She then indicated that 
she did not see what further issue was left to appeal to the 
Board.  Thus, she expressed her satisfaction with the benefit 
granted for her degenerative disc disease of the lumbar spine 
with radiculopathy, and absence of controversy as to that 
benefit.

Accordingly, absent a case in controversy as to the claim for 
an increased rating for degenerative disc disease of the 
lumbar spine with radiculopathy, the veteran effectively 
withdrew her appeal.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.




ORDER

The appeal of the claim of entitlement to an increased 
evaluation for degenerative disc disease of the lumbar spine 
with radiculopathy, rated 60 percent disabling, is dismissed.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


